UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1129


MISSIE M. SAFFORD,

                Plaintiff - Appellant,

          v.

PORTERS NECK COUNTRY CLUB, INCORPORATED; RAY ARMINI; DENNIS
MANDRAGONA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:08-cv-00220-D)


Submitted:   June 1, 2010                     Decided:   June 7, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Missie M. Safford, Appellant Pro Se.      Stephen C. McIntyre,
William Augustus Oden, III, WARD & SMITH, PA, Wilmington, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Missie M. Safford appeals the district court’s order

granting her former employer’s motion to dismiss her employment

discrimination complaint as time-barred.              We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.               Safford v. Porters

Neck Country Club, Inc., No. 7:08-cv-00220-D (E.D.N.C. Jan. 21,

2010).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented      in   the    materials

before   the   court   and   argument   would   not    aid    the   decisional

process.

                                                                      AFFIRMED




                                    2